Citation Nr: 9915262	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated in April 1997, the Board denied the 
veteran's claim for TDIU.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal).  In September 1998, the Court 
vacated the Board's April 1997 decision, and remanded the 
case to the Board for readjudication.


REMAND

The veteran contends that he is unable to obtain or retain 
employment as a result of his service-connected disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16.

In this case, the veteran is service-connected for:  
residuals of gunshot wound of the left elbow with functional 
loss of upper extremity, partial paralysis motor and sensory 
left ulnar nerve currently evaluated as 70 percent disabling; 
wound to muscle group (MG) III, healed fracture, right 
shoulder with arthritis and painful motion currently 
evaluated as 40 percent disabling; and scars, multiple, left 
arm, forearm, healed, foreign body in soft tissue left lung 
currently rated as noncompensably disabling.  The combined 
disability rating is 90 percent.  Therefore, the veteran 
meets the schedular criteria pursuant to 38 C.F.R. § 4.16(a).

The Board notes, however, that it is unclear whether it is 
impossible for the veteran to follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
In November 1995, the veteran testified that he worked at his 
family's drug and liquor store before the war and after he 
returned in 1946.  The store was described as fairly large 
and the veteran's responsibilities included unloading freight 
into the storeroom, including boxes weighing near 50 pounds.  
The veteran stated that he worked seven days a week and was 
very active in the operation.  He indicated that he took over 
the store when his father died in 1970 and continued to run 
the store until he sold the business in 1984.  The veteran 
did not say why he sold the business.  He employed a number 
of employees to help keep the shelves stocked.  He said that 
as the years passed it took him longer to perform some of the 
tasks such as carrying the boxes, and sweeping the floors and 
that he worked less hours.  The veteran stated that he did 
not try to find another job because "there wouldn't anybody 
hire me."  He described how he helped out sometimes at 
another liquor store as a cashier but that was the extent of 
his employment activities.  See November 1995 hearing 
transcript.  

The Board notes that marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16 (a).

In its September 1998 decision, the Court found that the 
Board had not addressed the issue of whether the veteran's 
employment at the family-owned business constituted 
"marginal employment."  

In addition, the Court indicated that further development 
would be appropriate to determine whether the veteran was 
unemployable due solely to his service-connected 
disabilities.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The veteran should be requested to 
provide written responses as to the 
following:  (a) Was he a proprietor of 
the business at any time prior to its 
sale in 1984?  (b) Why did he sell the 
business in 1984?; (c) Did he realize any 
profits from such sale?; and (d) Was he 
being paid for working at the store prior 
to the sale?  The veteran should be 
requested to provide any documentation 
available to support his responses.  The 
veteran should be notified that failure 
to provide the requested information may 
adversely affect his claim.  

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the effect of 
his service-connected disabilities on his 
employability.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all objective 
findings regarding the disabilities, 
including complete range of motion 
measurements for the left elbow and both 
shoulders.  The examiners must express an 
opinion as to what effect the veteran's 
service-connected disabilities have on 
his ability to work.  In other words, if 
the examiners find that the veteran is 
unable to work (regardless of his age), 
the examiners must express an opinion as 
to whether the reason for the veteran's 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of his service-connected 
disabilities without consideration, even 
in part, of any other disabilities noted 
or his age.  The complete rationale for 
any opinion expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.  

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

4.  If appropriate, the RO should afford 
the veteran a VA Social and Industrial 
Field Survey to develop any clarifying 
information necessary.  Additionally, the 
veteran should be afforded an opportunity 
to provide clarifying information 
regarding his employment history since 
1984; especially with regard to the 
names, addresses, and periods of 
employment.  If appropriate, the RO 
should contact these employers and secure 
copies of any employment records 
available.

5.  Thereafter, the RO should 
readjudicate the claim for TDIU.  The RO 
should make a specific determination 
regarding marginal employment.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


